

	

		II

		109th CONGRESS

		1st Session

		S. 157

		IN THE SENATE OF THE UNITED STATES

		

			January 25, 2005

			Mr. Kohl introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to permit

		  interest on Federally guaranteed water, wastewater, and essential community

		  facilities loans to be tax exempt.

	

	

		1.Tax-exempt interest on

			 federally guaranteed water, wastewater, and federally guaranteed essential

			 community facilities loans

			(a)In

			 generalSection 149(b)(3)(A) of the Internal Revenue Code 1986

			 (relating to certain insurance programs) is amended by striking

			 or at the end of clause (ii), by striking period at the end of

			 clause (iii) and inserting , or, and by adding at the end the

			 following new clause:

				

					(iv)any guarantee by

				the Secretary of Agriculture pursuant to section 306(a)(1) of the Consolidated

				Farm and Rural Development Act (7 U.S.C. 1926(a)(1)) to finance water,

				wastewater, and essential community facilities.

					.

			(b)Effective

			 dateThe amendments made by this section shall apply to bonds

			 issued after the date of the enactment of this Act.

			

